

115 HR 1766 IH: Medical Practice Freedom Act of 2017
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1766IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Roe of Tennessee (for himself and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit conditioning health care provider licensure on participation in a health plan or the
			 meaningful use of electronic health records.
	
 1.Short titleThis Act may be cited as the Medical Practice Freedom Act of 2017. 2.Health care provider licensure cannot be conditioned on participation in a health plan or the meaningful use of electronic health records (a)In generalThe Secretary of Health and Human Services and any State (as a condition of receiving Federal financial participation under title XIX of the Social Security Act) may not require any health care provider, as a condition of licensure of the provider in any State—
 (1)to participate in any health plan; or (2)to comply with any requirements relating to the meaningful use of electronic health records (including under part 170 of title 45, Code of Federal Regulations).
 (b)DefinitionsIn this section: (1)Health planThe term health plan has the meaning given such term in section 1171(5) of the Social Security Act (42 U.S.C. 1320d(5)), and includes a basic health program established under section 1331 of the Patient Protection and Affordable Care Act (42 U.S.C. 18051), a qualified health plan offered by a qualified nonprofit health insurance issuer under the Consumer Operated and Oriented Plan (CO–OP) program under section 1322 of such Act (42 U.S.C. 18042), a qualified health plan offered under a health care choice compact under section 1333 of such Act (42 U.S.C. 18053), a multi-State qualified health plan offered under section 1334 of such Act (42 U.S.C. 18054), or other health plan offered under title I of such Act.
 (2)Health care providerThe term health care provider means any person or entity that is required by State or Federal laws or regulations to be licensed, registered, or certified to provide health care services and is so licensed, registered, or certified, or exempted from such requirement by other statute or regulation.
 (3)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act. 